REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1,10, and claims depending therefrom, the cited art of record does not, in any combination obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, teach or suggest, with reference to claim 10, where claim 1 recites similar limitations “based on the first operation corresponding to the first preprocessing function being performed, obtaining the voice amplification and the voice attenuation for the first voice signal, outputting the first voice signal to which the voice amplification has been applied, as a primary signal, to a first input unit of a post-processor of the image processing device, and outputting the first voice signal to which the voice attenuation has been applied, as an interference signal, to a second input unit of the post-processor, and based on the second operation corresponding to the second preprocessing function being performed, obtaining the noise amplification and the noise attenuation for the second voice signal, outputting the second voice signal to which the noise attenuation has been applied, as the primary signal, to the first input unit of the post-processor, and outputting the second voice signal to which the noise amplification has been applied, as the interference signal, to the second input unit of the post-processor," and all supporting limitations thereof.
References newly cited were found in updated search before issuance of this Notice of Allowance are considered relevant and discussed below. The claims patentably distinguish over these references, and those of the previously cited art, whether the cited references are considered alone or in combination.

Nicholson, US 2012/0058803 A1, directed towards detecting and then using a noise suppression specific to whether a device is being used in an at ear position (near-field) or an away from the ear position (far field). However, in Nicholson, ambient noise suppression, while capable of being operated in two modes, still does not teach noise amplification and noise attenuation to obtain near field speech.
The closest cited art of record is Kwon and Thyssen. Kwon is directed towards an image processing device (image display device) with microphones, and receiving voice input thereto, as well as receiving a second voice input at an external device (TV remote). Kwon further teaches using beamforming to amplify and attenuate signals received at the microphones. Kwon does not explicitly teach performing noise amplification and attenuation processing on the signal received from the TV remote, or aspects of the claim directed towards inputs to a post-processor.
Thyssen is directed towards multi-microphone source tracking and noise suppression including noise amplification in the way of an interfering source being reinforced, and weighting on a selected beam for noise attenuation. While Thyssen also teaches that the signal processing is different based on a near field or far field mode, Thyssen does not explicitly teach aspects of providing a primary signal and interference signal according to a near field or far field processing that would selectively include the noise amplification and noise attenuation or the voice amplification and the voice attenuation, as inputs to the post-processor.
Therefore, in view of the above, none of the cited references whether considered alone or in a combination obvious to one of ordinary skill in the art before the effective 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on M-F, 9:30a-7p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656